E                 ET    GENERAL
                                 TEXAS
Grover   Sellers




Honorable Homer Garrison, Jr.
Direotor, Department of Publia
    Safety
camp ?AaIny
Austin, Texas                           Attention: W. J. Elliott, Chief
                                                   State Highway Patrol

Dear Sirr                              Opinion No. O-6509
                                       Re: V&hat is the n?'opermethod of
                                       registering a oombination vehicle..
                                       which aggregates a total weight of
                                       68,000 pounds?

       Prom yourktter as supplemented by a personal   interview of recent
date, we take the following facts and questions:

"Operator has a truck-tractor, semi-trailer combination and has attached
a trailer behind the semi-trailer. This makes the combination, used for
hauling gasoline, exceed the forty-five (45) feat length limit. Howwer,
under the provisions of a statute, it appears that authority to receive
a special permit for exoessiw size or weight maybe given for a period
of ninety (90) days, or less, by the State Highway Department.

"The truck-tractor and semi-trailer combination is registered for 38,000
pounds gross weight,and the trailer will weight 3@,000 pounds loaded.
Thus, the total oominations, if allowed, would operate a gross registra-
tion weight of 68,000 pounds.

"The question arises as to what registration would be proper to cover the
above type of aomeyanae. As we understand the law, each trilar, or init
of a oombination must be registered separately, and it is also provided
that no combination of vehicles shall exceed 38,000 pounds. Does the
fact that a special permit has been granted for such combination require
registration of the combination for the 68,000 pounds?"

       We assume that you have referenoe to Acts 1929, 41st Legislature,,
Seeend Called Session, chapter 88, as amended, appearing as Article 6675a-
2, Vernon's Annotated Civil Statutes, when you say that "as VIBunderstand
the law, each trailer, or w.i+%t
                               of a combination must bs registered separ-
ate1y.a That statement is true. Seotion 2 of Article 6675a, V.A.C.S.,
relating to registration of vehioles reads as follows:
 Honorable Homer Garrison, Jr., pa:;e2 (O-6509)



Qvery owner of a motor vehicle, trailer or semi-trailer used or to be used upon
the highways of this State ahall apply each year to the State Highway Deparhaent
through the County Tax Collector of the county in which he resides for the regis-
tration of each suoh vehicle owned or controlled by him for the ensuing or our-rent
calendar year or unexpired portion thereof, . . 0"

              Sec. 3 of Article 827, Vernon's Annotated Penal Code, originally
passed in 1929 as Senate Bill MO. 11, chapter 42, page 72, Acts of the Forty-first
Legislature, Second Called Session, and amended in 1931, by H.B. No. 336, chapter
282, page 507, Acts of the Forty-second Legislature, Regular Session, reads as
fOllow8~

"Ehcoeptas otnerwise provided by law, no commercial motor vehicle, truck-tractor,
trailer or semi-trailer, nor a   combination of such vehicles, shall be operated
over, on, or upon the pub= 77l;;hwaysoutside-&eB-n             incorporated city
or town, the total gross weight of which exceeds that given by the follo::ingform-
ulat

              "Y:equals   C times (L plus 40) where
              !'Xequals   total gross x::eight,
                                              including load and vehicle in pounds;
              !'Cequals   700;
              "L equals   the distance between the first and last axles of e vehicle
                          or combination of vehicles, in feet.

"Under the foregoing formula, the gross weight is ascertained by adding forty (40)
to the distance in feet between the first and last axles of a vehicle or oombina-
tion of vehicles and multiplying the sum by sevens --
                                                   tie gross weight --
                                                                    shall never
exceed thirty-eight thousand (38,000) pcunds~

"Provided, however, the gross weight Permit.tedThythe foregoing formula shall be
subject to the following restrictions and limitationer

             "No such vehiole or combination of vehi.clesshall have a
             greater weight than six hundred (600) pounds per inch width
             of tire upon any wheel concentrated upon tie surface of the
             highway and using high pressure tires, and a greater weight
             than six hundred and fifty (650) pounds per inch width of
             tire upon any wheel concentrated upon the surface of tie
             highway and using Low-pressure tires, and no wheel &all
             carry a load in exoess of eight thousand (8000) nounds on
             high-pressure tires, and nine thousand (900G\ pounds on
             low-pressure tires, non any axle a load in excess of six-
             teen thousand (16,OOC) pounds on hig-pressure tires, and
             eighteen thousand (18,000) Patmds on low-pressure tires.
             An axle load shall be defined as the load on all wheels
             whose centers msy be included~between two parallel trans-
             veroe vehicle plans forty (40) inches apart." (Underscoring
             ours)
            ”   .   .




Hon. Homer Garrison, Jr., page 3 (o-6509)



             Section 3a of Article 527, Vernonls Annotated Penal Code, reltating
to lengths of vehicles, provides as followsr

"No motor vehicle, commercial motor vehicle, truck, traotcr, trailer, or sem&
trailer shall exoeed a length of thirty-five (35) feet, and no combination of
such vehicles oou led to ether shall exceed e. total len th o~f'or
feet, unless sue  ve 1-28 or ocm6ination~e~s
              -hi-+                                  --+ipGW
                                                      1:
min    the limits of an incorporated city or town.*

             Thus it is seen, the combination of vehicles exceeds the weight end
length limitations of Article 827, Sections 5 and 30 and may only operate legal-
ly, if entitled to, and has beenganted a special permit from the Highway DeparG
ment. To receive this permit the applicant must satisfy the reouirements of
Section 2, Artiole 827~ Vernon's Annotated Penal Code, as folltisr

"It shall be unlawful and constitute a misdemeanor for any person to drive,
operate, or move, or for the owner to cause or permit to be driven, operated,
or moved on any highway, any vehicle or vehioles of a siee or weight exceed-
ing the limitations stated in this Act or any vehicle or vehicles which are
not constituted or equipped as required in this Act; or to transport thereon
any load or loads exoeeding the dimensions or weight prescrived in this Acts
provided the department, acting directly or through its agent or agents desig-
nated in each county shall have and is hereby granted auth&%ty to grant per-
mits to periods of ninety (90) days or less for the transportation over State
highways of such overweight or oversize or over length commodities as cannot
be reasonably dismantled or for the operation ever State highways of super-
zavy or over length ccasnoditiesas cannot be reasonably dismantled . . ."
(Underscoring curs)

             It is apparent that the gasoline transported is a commndiw capa-
ble of being reasonably "dismantled" and the operator of sn overweight, over-
length combination of vehicles used-for hauling gasoline does not qualify under
the speoial permit statute. Therefore, since no spooial permit can validly
issue on this combination of vehicles the operator is beund by Section 7a of
Article 827a, Vernon's Annotated Penal Code, relating to trailers, as follows:

"No motor vehicle shall be driven upon any highwag outside of the limits of sn
incorporated city or town drawing or hauling attaehedthertc more than one
trailer.”

             Thus, in oonclusion, cur answer to your inquiry is that every motor
vehicle, including Wok-tractcrs,and    everytrailer, semi-trailer, used upon the
public highways of this State, should be registered separately under the terms
of Article 6675a, Vernon's Annotated Civil Statutes, supra. As a consequence,
the 66,000 pound ocmbinati~onvehicles in question, if legal, should be registered
separately. However, such ocmbiBation cannot logally operate as one unit on
the State Hi!;iwaysunder existing statxtes of this State.

                                               You-s very tm1y

                                           ATTOXNi3YG:X>U,L,OF TEXAS

                                           By /s/Benjamin Woodall


                                                   Benjamin Wcod~ll
                                                          Assistant


                                             i" /s/ Eo) ,‘oMaddox